[871 NYS2d 425]—
Appeal from an order of the Family Court of Columbia County (Czajka, J), entered February 6, 2007, which granted petitioner’s application, in a proceeding pursuant to Family Ct Act article 3, to adjudicate respondent a juvenile delinquent.
Petitioner commenced this proceeding alleging that respondent committed acts which, if committed by an adult, would have constituted the crimes of assault in the third degree and resisting arrest. The charges stem from an incident in which respondent and two others physically attacked another young woman, and then subsequently attempted to thwart a police officer’s attempts to arrest respondent. After admitting that she perpetrated the acts alleged, respondent was adjudicated a juvenile delinquent. Following a dispositional hearing, Family Court ordered that respondent be placed in the custody of the Columbia County Department of Social Services (hereinafter DSS) for a period of one year.
Upon this appeal, respondent’s sole argument is that her placement in DSS custody was not the least restrictive alternative available. Inasmuch as the dispositional order placing respondent in DSS custody for one year has expired by its own terms, however, this appeal is now moot (Matter of Andrew MM., *96324 AD3d 1116, 1116 [2005]; Matter of Evan P., 1 AD3d 831, 832 [2003]; cf. Matter of Terrance D., 44 AD3d 656, 656 [2007]).
Mercure, J.E, Peters, Lahtinen, Malone Jr. and Kavanagh, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.